Title: To George Washington from Lewis Pintard, 14 May 1783
From: Pintard, Lewis
To: Washington, George


                  
                     Sir
                     Philadelphia 14th May 1783
                  
                  I have just received a letter from my relations Messrs John Searle & Co. of Madeira in which they mention their having formerly had the Honor of supplying your Excellency with Wines and as I conceive its likely that your Excellency will shortly retire to your seat in peace and will want a supply of Wine for your table I take the liberty to inform you that I am come to this City for the purpose of loading a Vessel for Madeira which will be dispatched soon to Messrs Searle & Co. and as I know they have a Choice collection of old Wines of the best quality by them I have thought proper to acquaint you with it that you may if you think proper have the earliest choice being persuaded that they will make apoint to supply you with the best Wines that ever came to this Country.  I should feel myself happy in executing any commands on this subject or to forward such directions to Madeira as your Excellency may think proper.  a letter for me under cover to His Excellency the president of Congress will be safely delivered. I have the Honor to be with perfect Esteem & regard Your Excellencys most obedient Humble servant
                  
                     Lewis Pintard
                  
               